Title: To Thomas Jefferson from Robert Greenhow, 23 April 1825
From: Greenhow, Robert
To: Jefferson, Thomas


Dear Sir,
New York
April 23rd 1825
On Wednesday I received yours of the 14th and instantly prepared to execute the commissions with which you have honoured me—I informed you that skeletons might be procured from Paris for about 35$ but the person who imports them here has assured me that they cost him 38 he paying no duties and yearly receiving a large number—As he had just received several I thought it best upon the whole to take from him the two which you desired at 42$ each—I accordingly selected one male & one female which for beauty of preparation equal any I have ever seen—They are packed up and will be sent, in a day or two to Mr Peyton with the bills of cost and lading agreeable to your directions—I think you will approve of this in preference to waiting until they could arrive from France which would make but little difference in the cost—With respect to the natural skeleton I have been informed of a fact with which I was before unacquainted—As commonly prepared in a short time they become useless and spoilt—The ligaments of the joints crack when an attempt is made to move them and insects make great havoc—A mode has been discovered in France for obviating these difficulties but it then becomes enormously expensive—Upon the whole from what I have heard. I should not advise you to order it—as soon as the season will permit I will engage some young men to make preparations—Some separate bone skulls &c I may be able to send you this summer—There are two works now appearing which I am well authorised in  Recommending to your notice—Lizars Anatomical plates—now publishing in Edinburgh—It is to consist of eleven numbers folio—each contains ten or a dozen plates—and each accompanied with about 100 pages text octavo—price of each number half a guinea—plain—coloured one guinea—The dissections from which the drawings were made were executed by some of the first surgeons & anatomists in Great Britain—Most of our Physicians have subscribed for them—The other is—“Nouvelles demonstrations d’accouchemens—par Maygrier—en livraison avec planches en taille-douce—price of each livraison folio—4 frances pap ordinaire—8 velom—15 francs  below coloured grand in folio—Number of livraisons not fixed—There is also another work of the greatest importance  publishing in France—Called le Bulletin des sciences—containing notices of the progress of science in all its departments—published monthly you may take the whole or  any of its parts—It began about a year since—I send you enclosed the cover of the first number containing the conditions of subscription—If you choose I will be your agent here in forwarding it should you wish to become a subscriber—or to either of the others—May I be allowed to suggest a harmless mode of increasing your collections either of books minerals &c by operating upon the vanity of our friends—which we have found to succeed very well in N York as well as elsewhere—It is by setting apart a portion of the cabinet or library for the reception of such things as  each may offer either as presents or deposits—particularly encouraging deposits which 9 time out of the ten will not be redemanded—I intend in the course of the summer to  small collection of minerals which I have—and as specimens often fall in my way I shall hereafter devote all that I receive as offerings to the university. If you may think the number sufficiently great upon receiving them to warrant the appropriation of a seperate case to their reception It shall be my pride to add to the collection—May I hope also that you will impress upon the mind of the professor of Chemistry the importance of attending to the agricultural post of his branch—a department which having been long neglected among us was lately brought  into notice here by the usefull lectures of Dr MacNeven in the Athenaeum If your library has not a copy of Stiths History of Virginia—I will send you mine—I remain Sir Respectfully yoursRobert Greenhow